NO. 12-15-00123-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHAEL MCKNIGHT,                                §       APPEAL FROM THE 3RD
APPELLANT

V.                                               §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §       ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       A jury found Michael McKnight guilty of sexual assault and assessed a punishment of
imprisonment for nine years. In a single issue, Appellant challenges the trial court’s limitation of
his cross-examination of a State’s witness. We affirm.


                                          BACKGROUND
       T.F. testified that she met Appellant at a bar, which he owned, to discuss potential
employment.     At Appellant’s request, T.F. prepared two mixed drinks.          She testified that
Appellant also gave her a “shot,” another mixed drink, and marihuana. T.F. testified that she felt
dizzy, confused, and unlike herself. At some point, she found herself unclothed and on a
mattress. She could not recall how she got there and she could not move. However, she
remembered being sexually assaulted by Appellant and an Hispanic male.
       Gilberto Cortez, who initially denied participating in the assault, admitted to sexually
assaulting T.F. On the night of the offense, Cortez saw T.F. prepare drinks at the bar and carry
the drinks upstairs, followed by Appellant. When Cortez later went upstairs, he saw Appellant
sexually assaulting T.F. Cortez described T.F. as dazed, confused, and unaware of what was
happening. After Appellant assaulted T.F., Cortez sexually assaulted her. Cortez testified that
T.F. was “out of it.” T.F. testified that Appellant sexually assaulted her a second time after the
assault by Cortez. Cortez testified that he received deferred adjudication for pleading guilty to
assaulting T.F. and that, as part of his plea bargain with the State, he agreed to testify against
Appellant.


                              LIMITATION OF CROSS-EXAMINATION
        In his sole issue, Appellant maintains that the trial court improperly limited his cross-
examination of Cortez. According to Appellant, he should have been allowed to question Cortez
about his deferred adjudication for sexual assault of a child in an unrelated case. He argues that
Cortez’s deferred adjudication provided Cortez with motivation to cooperate with law
enforcement and admit involvement in the assault against T.F.
Standard of Review
        The trial court’s limitation of appropriate cross-examination violates a person’s
constitutional right to confront witnesses. See Carroll v. State, 916 S.W.2d 494, 497 (Tex. Crim.
App. 1996). The defendant may pursue all avenues of cross-examination reasonably calculated
to expose a witness’s motive, bias, or interest for testifying. Id. Nevertheless, the trial court may
limit inappropriate cross-examination, such as when a subject is exhausted, cross-examination is
designed to annoy, harass, or humiliate the witness, or cross-examination might endanger the
witness’s personal safety. Id. at 498. We review the trial court’s limitation of cross-examination
for abuse of discretion. Id. at 499.
Facts
        At trial, Appellant sought to question Cortez about his deferred adjudication for sexual
assault of a child in an unrelated case. During a “bill of review hearing,” Cortez testified that, at
the time of the offense in this case, he was on deferred adjudication for sexual assault of a child
and is a registered sex offender. He admitted his consumption of alcohol and presence at the bar
on the night of the offense against T.F. violated the conditions of his deferred adjudication. He
reported neither violation to his community supervision officer. When he interviewed with
police regarding the assault of T.F., he knew he could get in trouble for violating his deferred
adjudication. He also knew that Appellant was the focus of the investigation in the sexual
assault case relating to T.F.      Nevertheless, Cortez confessed to sexually assaulting T.F.
Although he knew his deferred adjudication might be revoked, he denied cooperating with police




                                                 2
out of fear of revocation. Cortez completed his deferred adjudication for sexual assault of a child
before the trial commenced.
       Appellant argued that Cortez’s testimony was admissible to show motive or bias to
provide a statement to police in the case against Appellant. The State argued that Cortez’s
completed deferred adjudication was irrelevant and could not be used for impeachment. The
trial court sustained the State’s objections and declined to allow Appellant to question Cortez
about his deferred adjudication for sexual assault of a child.
Analysis
       A proper purpose of cross-examination includes exposing a witness’s motivation to
testify for or against the state. Carpenter v. State, 979 S.W.2d 633, 634 (Tex. Crim. App. 1998).
A witness who may be on community supervision, have pending charges, be in the country
illegally, or have some other “vulnerable status” with the state, is not automatically subject to
cross-examination by virtue of that status. Irby v. State, 327 S.W.3d 138, 151-52 (Tex. Crim.
App. 2010). Evidence of a witness’s “vulnerable status” is “not relevant for purposes of showing
bias or a motive to testify absent some plausible connection between that fact and the witness’s
testimony.” Id. at 149.
       The record does not indicate that Cortez expected to receive favorable treatment in his
deferred adjudication case in exchange for his cooperation with the State. Nor does the record
indicate that Cortez cooperated out of fear of revocation. The mere fact that Cortez was on
deferred adjudication when he gave his statement to police is insufficient to establish a potential
bias or motive to testify at trial. See id. at 140. Accordingly, we conclude that Appellant failed
to establish a causal connection or logical relationship between Cortez’s deferred adjudication
status and his trial testimony. The trial court did not abuse its discretion by limiting Appellant’s
cross-examination of Cortez to exclude evidence regarding Cortez’s completed deferred
adjudication in an unrelated case for sexual assault of a child. See Carroll, 916 S.W.2d at 499.
We overrule Appellant’s sole issue.


                                           DISPOSITION
       Having overruled Appellant’s single appellate issue, we affirm the trial court’s judgment.

                                                                 GREG NEELEY
                                                                    Justice


                                                 3
Opinion delivered May 27, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 27, 2016


                                         NO. 12-15-00123-CR


                                      MICHAEL MCKNIGHT,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 3rd District Court
                           of Anderson County, Texas (Tr.Ct.No. 31107)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.